DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 11-12, and 17 are currently amended. Claims 8-10 and 19 are cancelled. Claims 22- 24 are newly added. Currently claims 1-7, 11-18, and 20-24 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11-18, and 20-24 have been considered but are moot because the new ground of rejection does not rely on only reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 23 is objected to because of the following informalities:  grammatical error.  Appropriate correction is required. The following is suggested:
Claim 23, lines 5-6: “supporting substrate, and [[the]] a conductive pattern layer”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al. (Pub. No.: US 2016/0103649 A1) hereinafter referred to as Yoshitani in view of Cope et al. (Pub. No.: US 2019/0095166 A9) hereinafter referred to as Cope.
With respect to Claim 1, Yoshitani teaches an electronic device (figs. 1A and 1B, items 40a: display panel, 50a, and 62a; ¶63; ¶66-67) for tiling another electronic device (figs. 1A and 1B, items 40b: display panel, 50b, and 62b; ¶63; ¶66-67), comprising: a supporting substrate (figs. 1A and 1B, item 50a: plate; ¶66, the display panel 40 is attached to the plate 50; ¶69, “frame 21A can be formed of a metal material … not deformed easily”; ¶88, “50 can be formed of a metal material similar to that of the frame 21A”) having a first edge (figs. 1A and 1B, edge of 50a closest to item 50b)  and a second edge (figs. 1A and 1B, edge of 50a farthest from item 50b); and a flexible substrate (figs. 1A and 1B, substrate of item 40a: flexible substrate; ¶66, “a part of the display panel 40 is bent”; ¶113, “the display panels have flexibility”- therefore a flexible substrate must exist; ¶232) disposed on the supporting substrate (figs. 1A and 1B, item 50a); wherein the flexible substrate (figs 1A and 1B, substrate of item 40a) extends beyond the first edge and the second edge (of item 50a shown in figs. 1A and 1B; ¶109; ¶113) to define a first extension region and a second extension region of the flexible substrate (fig. 1B, item 42a: second extension region; portion of 41a that overlaps with item 42b including item 44: first extension region), respectively (¶113, “the plates 50a and 50b can be arranged so that the second surfaces thereof form one plane and a part of the display panel 40b extending beyond the plate 50b can be bent and placed on the surface of the display panel 40a”), and the flexible substrate includes a display region (fig. 1A and 1B, item 41a: display region) excluding the first extension region (figs. 1A and 1B, portion of item 41a that overlaps with item 42b: first extension region) and the second extension region (figs. 1A and 1B, item 42a: second extension region); and a plurality of electronic units (figs. 1A and 1B: two display panels; ¶4, examples of the display device include, typically, a light-emitting device including a light-emitting element such as an organic electroluminescent (EL) element or a light-emitting diode (LED); fig. 29; fig. 30B; ¶426; ¶428, “display portions 41 of the four display panels 80 can be arranged seamlessly”) disposed within the display region (fig. 1C, item 11A; ¶67, “a display portion 11A can be used as one display region displaying an image or video”).
Yoshitani does not mention a first substrate disposed on the flexile substrate; wherein a first group of the plurality of electronic units are disposed on the first substrate, and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate. 
Cope teaches an electronic device (figs. 1, 2, & 4; ¶56) comprising: a flexible substrate (figs. 2 & 4, item 208; ¶56) includes a display region (figs. 1, 2, & 4, region formed by items 202: 206A, 206B, 206C; ¶62, “a plurality of light emitters is provided on a rigid substrate and serves as subpixels of a display. The subpixels may be divided into groupings, such as groupings of three subpixels, to form pixels”); a first substrate disposed on the flexible substrate (¶62, “The pixels 204 may be provided in a 4 times 4 array on a rigid substrate 220 to form a chixel”; the substrate of a chixel: first substrate); and a plurality of electronic units (fig. 4, items 206A, 206B, or 206C or interpreted as the collective whole of LEDs of each chixel within the entire flexible display) disposed within the display region, wherein a first group of the plurality of electronic units are disposed on the first substrate (figs. 3A and 3B), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A and 3B). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Yoshitani, to replace the flexible substrate of with that of Cope, such that a first substrate is disposed on the flexile substrate; wherein a first group of the plurality of electronic units are disposed on the first substrate, and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate, as taught by Cope so as to provide a modular display assembly having easily accessible and removable panels of pixel assemblies (¶4). 
Claim 2, claim 1 is incorporated, Yoshitani teaches wherein at least one of the first extension region and the second extension region is used for tiling the another electronic device (fig. 1B, item 42a: second extension region; portion of 41a that overlaps with item 42b including item 44: first extension region; ¶79, “a plurality of display panels is arranged in a tile pattern to form the display device”; ¶124).
With respect to Claim 3, claim 1 is incorporated, Yoshitani teaches wherein the first edge is opposite to the second edge (fig. 1C, item 42a is opposite the portion of display portion 41a closest to item 44).
With respect to Claim 4, claim 1 is incorporated, Yoshitani teaches wherein an extension length of the first extension region is different from an extension length of the second extension region (fig. 1B, item 42a: second extension region; portion of 41a that overlaps with item 42b including item 44: first extension region; fig. 1C, the extension length: direction from left to right).
With respect to Claim 5, claim 1 is incorporated, Yoshitani teaches further comprising an external driving circuit disposed in the first extension region (fig. 1C; ¶89-90, an operating portion circuit 43 is disposed in a portion of the first extension region).
With respect to Claim 6, claim 1 is incorporated, Yoshitani teaches further comprising a coupling member disposed in the second extension region, wherein the coupling member is used for tiling the another electronic device (¶104, “a film having an adsorbing property (hereinafter referred to as an adsorptive film) can be used to make the display rear surface and the second surface attachable to and detachable from each other”, the coupling member is the film having an adsorbing property).
With respect to Claim 7, claim 1 is incorporated, Yoshitani teaches further comprising a coupling member disposed in the first extension region, wherein the coupling member is used for tiling the another electronic device  (¶104, “a film having an adsorbing property (hereinafter referred to as an adsorptive film) can be used to make the display rear surface and the second surface attachable to and detachable from each other”, the coupling member is the film having an adsorbing property; ¶117).
With respect to Claim 11, claim 1 is incorporated, Yoshitani teaches wherein when viewed in a cross-sectional view, the supporting substrate (fig. 1B, item 50a) comprises a front side (side having item 40a), and the plurality of electronic units are disposed on the front side of the supporting substrate (see figs. 1A, 1B, 4A, 4B, and 29).
With respect to Claim 12, claim 11 is incorporated, Yoshitani teaches wherein the supporting substrate comprises a back side opposite the front side (side having item 61a), and first extension region (fig. 1B, portion of 41a that overlaps with item 42b including item 44: first extension region) is partially disposed on the back side (¶105, “a first portion 44 of the display panel 40 is bent along the convexly curved surface”).
With respect to Claim 13, claim 1 is incorporated, Yoshitani teaches wherein when viewed in a top view (fig. 1A: 50A, 50B and fig. 4A: 90A, 90B), the supporting substrate (fig. 1A: 50A, 50B and fig. 4A: 90A, 90B) further comprises a third edge (fig. 4A, third edge is where 82a and 82b overlap), the first edge is disposed adjacent to the third edge (fig. 4A), and the first edge is opposite to the second edge (fig. 1C, item 42a is opposite the portion of display portion 41a closest to item 44).
With respect to Claim 14, claim 13 is incorporated, Yoshitani teaches wherein when viewed in the top view, the flexible substrate extends beyond the third edge to define a third extension region (fig. 4A; ¶128).
With respect to Claim 15, claim 14 is incorporated, Yoshitani teaches wherein when viewed in the top view, the flexible substrate further comprises a corner extension region disposed adjacent to the first extension region and the third extension region (figs. 4A and 4C: there exists a corner in the first extension region that overlaps with the third extension region which is a corner extension region; ¶128).
Claim 16, claim 1 is incorporated, Yoshitani teaches wherein when viewed in a top view, a width of the first extension region is smaller than a width of the supporting substrate (fig. 1B, portion of 41a that overlaps with item 42b including item 44: first extension region; fig. 1C, the width: direction from left to right of item 42 is smaller than the width of item 50a shown in fig. 1B – Y direction of 50a).
With respect to Claim 17, Yoshitani teaches an electronic apparatus (figs. 1A and 1B, item 20A; ¶60; ¶63), comprising: an electronic device (figs. 1A and 1B, item 40a: display panel, 50a, and 62a; ¶63; ¶66-67) tiled with another electronic device (figs. 1A and 1B, item 40b: display panel, 50b, and 62b), each of the electronic device and the another electronic device comprising: a supporting substrate (figs. 1A and 1B, items 50a and 50b: plates; ¶66, the display panel 40 is attached to the plate 50; ¶69, “frame 21A can be formed of a metal material … not deformed easily”; ¶88, “50 can be formed of a metal material similar to that of the frame 21A”) having a first edge (fig. 1A and 1B, portion of item 41 which a display panel overlaps) and a second edge (fig. 1A and 1B, item 42a and 42b); a flexible substrate (figs. 1A and 1B, flexible substrate of item 40a and 40b; ¶66, “a part of the display panel 40 is bent”; ¶113, “the display panels have flexibility”- therefore a flexible substrate must exist) disposed on the supporting substrate; wherein the flexible substrate (figs 1A and 1B, item 40a) extends beyond the first edge and the second edge (of item 50a shown in figs. 1A and 1B; ¶109; ¶113) to define a first extension region and a second extension region of the flexible substrate (fig. 1B, item 42a and 42b: second extension region; portion of 41a/41b that overlaps with item 42b/42a including item 44: first extension region), respectively (¶113, “the plates 50a and 50b can be arranged so that the second surfaces thereof form one plane and a part of the display panel 40b extending beyond the plate 50b can be bent and placed on the surface of the display panel 40a”), and the flexible substrate includes a display region (fig. 1A and 1B, item 41a: display region) excluding the first extension region (figs. 1A and 1B, portion of item 41a that overlaps with item 42b: first extension region) and the second extension region (figs. 1A and 1B, item 42a: second extension region); and a plurality of electronic units (figs. 1A and 1B: two display panels; ¶4, examples of the display device include, typically, a light-emitting device including a light-emitting element such as an organic electroluminescent (EL) element or a light-emitting diode (LED); fig. 29; fig. 30B; ¶426; ¶428, “display portions 41 of the four display panels 80 can be arranged seamlessly”) disposed within the display region (fig. 1C, item 11A; ¶67, “a display portion 11A can be used as one display region displaying an image or video”), wherein the electronic device comprises a coupling member disposed in the first extension region of the electronic device for tiling the electronic device and the another electronic device (¶104, “a film having an adsorbing property (hereinafter referred to as an adsorptive film) can be used to make the display rear surface and the second surface attachable to and detachable from each other”, the coupling member is the film having an adsorbing property; ¶117).
Yoshitani does not mention a first substrate disposed on the flexile substrate; wherein a first group of the plurality of electronic units are disposed on the first substrate, and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate. 
Cope teaches an electronic apparatus (figs. 1, 2, & 4; ¶56) comprising: a flexible substrate (figs. 2 & 4, item 208; ¶56) includes a display region (figs. 1, 2, & 4, region formed by items 202: 206A, 206B, 206C; ¶62, “a plurality of light emitters is provided on a rigid substrate and serves as subpixels of a display. The subpixels may be divided into groupings, such as groupings of three subpixels, to form pixels”); a first substrate disposed on the flexible substrate (¶62, “The pixels 204 may be provided in a 4 times 4 array on a rigid substrate 220 to form a chixel”; the substrate of a chixel: first substrate); and a plurality of electronic units (fig. 4, items 206A, 206B, or 206C or interpreted as the collective whole of LEDs of each chixel within the entire flexible display) disposed within the display region, wherein a first group of the plurality of electronic units are disposed on the first substrate (figs. 3A and 3B), and the (figs. 3A and 3B). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic apparatus of Yoshitani, to replace the flexible substrate of with that of Cope, such that a first substrate is disposed on the flexile substrate; wherein a first group of the plurality of electronic units are disposed on the first substrate, and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate, as taught by Cope so as to provide a modular display assembly having easily accessible and removable panels of pixel assemblies (¶4). 
With respect to Claim 18, claim 17 is incorporated, Yoshitani does not mention further comprising at least one gap between a corner of the first electronic device and a corner of the another electronic device.
Cope teaches an electronic apparatus (figs. 1 and 2; ¶56), comprising: a flexible substrate (figs. 2 & 4, item 208; ¶56) includes a display region (figs. 1, 2, & 4, region formed by items 202: 206A, 206B, 206C; ¶62, “a plurality of light emitters is provided on a rigid substrate and serves as subpixels of a display. The subpixels may be divided into groupings, such as groupings of three subpixels, to form pixels”); a first substrate disposed on the flexible substrate (¶62, “The pixels 204 may be provided in a 4 times 4 array on a rigid substrate 220 to form a chixel”; the substrate of a chixel: first substrate); a plurality of electronic units (fig. 4, items 206A, 206B, or 206C or interpreted as the collective whole of LEDs of each chixel within the entire flexible display) disposed within the display region, wherein a first group of the plurality of electronic units are disposed on the first substrate (figs. 3A and 3B), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A and 3B); and at least one gap between a corner of the first electronic device and a (fig. 4, item d2; ¶69, the pixel gap occurs at corners of the first electronic device and corners of the second electronic device).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic apparatus of Yoshitani to further comprise at least one gap between a corner of the first electronic device and a corner of the another electronic device, as taught by Cope so as to provide a desired flexibility to the display (¶56). 
With respect to Claim 20, claim 17 is incorporated, Yoshitani teaches wherein each of the electronic device and the another electronic device further comprising an external driving circuit disposed in the first extension region (fig. 1C; ¶89-90, an operating portion circuit 43 is disposed in a portion of the first extension region). 
With respect to Claim 21, claim 1 is incorporated, Yoshitani teaches wherein the plurality of electronic units comprises light emitting diodes (figs. 1A and 1B: two display panels; ¶4, examples of the display device include, typically, a light-emitting device including a light-emitting element such as an organic electroluminescent (EL) element or a light-emitting diode (LED); fig. 29; fig. 30B; ¶426; ¶428, “display portions 41 of the four display panels 80 can be arranged seamlessly”).
With respect to Claim 22, claim 1 is incorporated, Yoshitani does not mention further comprising: a conductive pattern layer disposed on the flexible substrate, wherein the conductive pattern layer electrically connects at least one of the plurality of electronic units with another electronic unit.
Cope teaches an electronic device (figs. 1 and 2; ¶56), comprising: a flexible substrate (figs. 2 & 4, item 208; ¶56) includes a display region (figs. 1, 2, & 4, region formed by items 202: 206A, 206B, 206C; ¶62, “a plurality of light emitters is provided on a rigid substrate and serves as subpixels of a display. The subpixels may be divided into groupings, such as groupings of three subpixels, to form pixels”); a first substrate disposed on the flexible substrate (¶62, “The pixels 204 may be provided in a 4 times 4 array on a rigid substrate 220 to form a chixel”; the substrate of a chixel: first substrate); a plurality of electronic units (fig. 4, items 206A, 206B, or 206C or interpreted as the collective whole of LEDs of each chixel within the entire flexible display) disposed within the display region, wherein a first group of the plurality of electronic units are disposed on the first substrate (figs. 3A and 3B), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A and 3B); and a conductive pattern layer (figs. 14 & 24, items 1120 and 1122; ¶72) disposed on the flexible substrate (via items 1106 and 1102; ¶78), wherein the conductive pattern layer electrically connects at least one of the plurality of electronic units with another electronic unit (¶72; ¶79).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Yoshitani to further comprise at least one gap between a corner of the first electronic device and a corner of the another electronic device, as taught by Cope so as to provide a desired flexibility to the display (¶56). 
With respect to Claim 23, claim 21 is incorporated, Yoshitani teaches wherein when being viewed in a cross-sectional view, the supporting substrate (fig. 1B, item 50a) comprises a front side (side having item 40a) and a back side opposite to the front side (side having item 61a), the plurality of electronic units are disposed on the front side of the supporting substrate (see figs. 1A, 1B, 4A, 4B, and 29), a portion of the flexible substrate in the first extension region is bent to the back side of the supporting substrate (fig. 1B, item 40a is bent back), and the conductive pattern layer (figs. 1B and 1C; ¶106-107; fig. 9C, item 857, 825, and 808; ¶174) extends from the display region to the portion of the flexible substrate (figs. 1B, 1C, and 9C).
With respect to Claim 24, claim 17 is incorporated, Yoshitani does not mention further comprising a conductive pattern layer disposed on the flexible substrate, wherein the conductive pattern layer electrically connects at least one of the plurality of electronic units with another electronic unit.
(figs. 1 and 2; ¶56), comprising: a flexible substrate (figs. 2 & 4, item 208; ¶56) includes a display region (figs. 1, 2, & 4, region formed by items 202: 206A, 206B, 206C; ¶62, “a plurality of light emitters is provided on a rigid substrate and serves as subpixels of a display. The subpixels may be divided into groupings, such as groupings of three subpixels, to form pixels”); a first substrate disposed on the flexible substrate (¶62, “The pixels 204 may be provided in a 4 times 4 array on a rigid substrate 220 to form a chixel”; the substrate of a chixel: first substrate); a plurality of electronic units (fig. 4, items 206A, 206B, or 206C or interpreted as the collective whole of LEDs of each chixel within the entire flexible display) disposed within the display region, wherein a first group of the plurality of electronic units are disposed on the first substrate (figs. 3A and 3B), and the first substrate is disposed between the first group of the plurality of electronic units and the flexible substrate (figs. 3A and 3B); and a conductive pattern layer (figs. 14 & 24, items 1120 and 1122; ¶72) disposed on the flexible substrate (via items 1106 and 1102; ¶78), wherein the conductive pattern layer electrically connects at least one of the plurality of electronic units with another electronic unit (¶72; ¶79).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic apparatus of Yoshitani to further comprise at least one gap between a corner of the first electronic device and a corner of the another electronic device, as taught by Cope so as to provide a desired flexibility to the display (¶56). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621